DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on December 17, 2021, in which Applicant amended claims 1, 9 and 17, cancelled claim 15, and added new claim 21.
Claims 1-14 and 16-21 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a system for rapidly identifying bugs in container images as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "receive first metadata about a first container image that includes a first version of a piece of software, the first metadata indicating a first location and a first commit identifier corresponding to first source code from which the first version of the piece of software was built in generating the first container image, wherein the first commit identifier is a first commit hash;" and "receive second metadata about a second container image that includes a second version of the piece of software, the second metadata indicating a second location and a second commit identifier corresponding to second source code from which the second version of the piece of software was built in generating the second container image, wherein the second commit identifier is a second commit hash;" when considered in combination with the remaining limitations of independent claim 1.
Independent claims 9 and 17 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 20200192638 A1 - Systems And Methods For Providing An Instant Communication Channel Within Integrated Development Environments, US 20190146772 A1 - Managing Updates To Container Images, US 20200004519 A1 - Systems And Methods For Tracking Source Code Deployments, US 20200104125 A1 - Issue Tracking Systems And Methods, US 20140279903 A1 - Version Control System Using Commit Manifest Database Tables, US 10467003 B1 - Divided Execution And Storage Of Scripts, and US 20180173502 A1 - Methods, Systems, And Portal Using Software Containers For Accelerating Aspects Of Data Analytics Application Development And Deployment. Also see the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192